Citation Nr: 0807535	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-40 125	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for cataracts, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

5.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction.

6.  Entitlement to an initial disability rating greater than 
10 percent from August 1, 2004, for service-connected bipolar 
disorder.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and June 2005 rating 
decisions of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2007 
the veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the veteran's claims 
file.

During the September 2007 hearing, the veteran withdrew his 
claims for ratings in excess of 10 percent for service-
connected peripheral neuropathy in each of his lower 
extremities; for service connection for a fungal infection of 
the thighs, claimed as a skin rash; and for special monthly 
compensation for loss of use of a creative organ.  The Board 
acknowledges the withdrawal of the appeals and will not 
address them further herein.

Following the September 2007 hearing, the veteran presented 
additional evidence that has been added to his claims file.  
By his signature on a written document in the claims file the 
veteran waived agency of original jurisdiction consideration 
of the additional evidence.  The evidence consists of the 
veteran's VA medical treatment records from June 2007 to 
October 2007.

The issues of service connection for a bilateral knee 
condition, bilateral hearing loss, and cataracts and an 
initial rating in excess of 10 percent prior to August 1, 
2005, for service-connected bipolar disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be informed if further 
action on his part is required.


FINDINGS OF FACT

1.  No diagnosis of PTSD is in the record evidence, and no 
PTSD stressor or stressors have been identified.

2.  The veteran's service-connected erectile dysfunction is 
not characterized by deformity.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for a compensable rating for service-
connected erectile dysfunction are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4. 31, 4.115b, Diagnostic Code 
7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's three claims decided 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions, or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield, supra.

The September 2004 VCAA notice letter provided to the veteran 
was timely and encompassed the four numbered elements above, 
but it failed to notify the veteran that a disability rating 
and an effective date would be assigned for any award of 
benefits.  See Dingess, supra.  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, the presumption of prejudice 
due to lack of notice concerning the assignment of a 
disability rating and an effective date is rebutted, and no 
further notice is needed concerning that claim.  See Sanders 
and Dingess, both supra. 

The appeal concerning erectile dysfunction stems from the 
original grant of service connection for such condition in 
June 2005.  Once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and 
further notice is not required.  See Dingess, 19 Vet. App. at 
490; cf. Sutton v. Nicholson, 20 Vet. App. 419 (compliance 
with 38 U.S.C.A. § 5103(a) notice was not required in an 
appeal for an increased rating from a pre-VCAA grant of 
service connection); and VAOPGCPREC 8-2003 (Notices of 
Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  Consequently, the 
presumption of prejudice due to lack of notice about the 
assignment of disability ratings and effective dates is 
rebutted because service connection was granted for erectile 
dysfunction.  See Dingess, supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  The veteran had VA 
examinations in 2005 and 2006, and the medical records in his 
claims file show ongoing treatment at VA facilities.  With 
respect to the claims for which denial is herein upheld, the 
veteran's VA medical treatment records and identified private 
medical records have been obtained to the extent available.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  There is no indication in the record that any 
additional evidence relevant to the claims is available but 
is not part of the claims file.  The current record medical 
evidence is adequate for purposes of the Board's decision of 
the appeals of the RO decisions of those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.




The Merits of the Claims

Service Connection for PTSD

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service 
connection may be granted for a disability first diagnosed 
after service when all of the evidence, including that 
pertinent to service, shows that the disability was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

The veteran asserts that he suffers from PTSD as a result of 
his service on a covert mission in Bogota, Columbia.  He 
states that he was constantly driven around in bullet-proof 
SUVs, and that the preferred methods for execution used by 
drug cartels was to drive motorcycles up next to vehicles and 
shoot through the windows or to drop grenades under vehicles.
The veteran has asserted that he was exposed to multiple 
stressors, but he has not identified a specific stressor or 
stressors.  His general statements about methods of execution 
used by drug cartels in Columbia do not identify any specific 
stressor or stressors that he personally experienced.

Furthermore, no evidence in the veteran's claims file 
provides a diagnosis of PTSD.  Numerous medical records 
concern the veteran's treatment for mental health conditions, 
but none of those records includes a diagnosis of PTSD.  The 
report from a January 2007 visit by the veteran to his VA 
primary care clinic for follow up for his chronic medical 
conditions includes notations from a PTSD screening.  The 
screening for PTSD was negative, that is, it did not indicate 
that additional screening for the condition was needed.

Without a current medical diagnosis of PTSD or an identified 
stressor that can be corroborated, the requirements to 
establish service connection for PTSD are not fulfilled.  See 
38 C.F.R. § 3.304(f) (2007); see also Hickson, supra; Layno 
v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to 
describe personal experiences, symptoms, but absent medical 
training, is not competent to diagnose a medical condition); 
see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

Initial Disability Rating - Erectile Dysfunction (ED)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
disability rating stems from an initial grant of service 
connection for the disability, as in the present case, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. § 
4.31 (2007).

In the present case, the veteran has been assigned a 
noncompensable (zero percent) evaluation for ED, effective 
from May 26, 2004, as secondary to service-connected diabetes 
mellitus, Type II.  This evaluation has been assigned under 
38 C.F.R. § 4.115b, Diagnostic Code 7522, which allows for a 
compensable evaluation for a penis with deformity and loss of 
erectile power.

The medical evidence in the veteran's claims file includes 
the report from a March 2005 VA medical examination in which 
the examiner noted that the veteran had a normal male 
circumcised penis.  The report from a June 2006 VA medical 
examination of the veteran noted normal genitalia.  The Board 
acknowledges the veteran's report of ongoing ED, but notes 
that a compensable rating for the condition requires not only 
the loss of erectile power, but also deformity of the penis.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).  

The Board has reviewed the evidence of record but finds no 
indication that the criteria for an initial compensable 
evaluation under Diagnostic Code 7522 have been met during 
any portion of the appeal period.  Rather, and in view of 38 
C.F.R. § 4.31, the Board finds that the current zero percent 
initial evaluation is appropriate under Diagnostic Code 7522.

The Board observes that the veteran is otherwise compensated 
for his ED as he was awarded special monthly compensation 
under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 
3.350(a) (2007) for loss of use of a creative organ.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims herein denied.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Entitlement to a compensable rating for service-connected 
erectile dysfunction is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional notice and development 
are necessary prior to adjudication of the veteran's claims 
of entitlement to service connection for a bilateral knee 
condition, bilateral hearing loss, and cataracts, to include 
as secondary to service connected diabetes mellitus, Type II, 
as well as the claim for an initial rating in excess of 10 
percent from August 1, 2004, for service-connected bipolar 
disorder.

Regarding the three service connection claims, the VCAA 
notice letter sent to the veteran in September 2004 did not 
tell the veteran that a disability rating and an effective 
date for an award of benefits would be assigned if service 
connection were to be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Any error in providing VCAA notice is 
presumed to be prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although the 
claims are remanded on other primary bases, complete and 
timely VCAA notice can now be provided for the claims.

Regarding the claim for service connection for a bilateral 
knee condition, the report from a March 2005 VA medical 
examination diagnosed minimal degenerative changes with mild 
chondromalacia of the patella for each of the veteran's 
knees.  The examiner noted the veteran's report of having had 
problems with his knees throughout his active military 
service due to pressure on his knees from jogging.  The 
veteran reported intermittent stiffness and pain in his 
knees, and constant popping.  The examiner concluded that the 
bilateral knee condition was less likely as not (less than 
50/50 probability) caused by or the result of being in 
service, apparently because he currently had only minimal 
degenerative changes and a full range of motion.  It does not 
appear that the examiner considered all inservice treatment 
received for the knees, as the examination request mentioned 
only treatment for both knees on July 31, 2000.  The service 
records contain more than a single entry pertaining to the 
knees.  For example, the veteran was seen in February 1988 
for left knee mild strain and in April and May 1994 for a 
right leg muscle tear, with bruising of the knee.  As it does 
not appear that the veteran's complete inservice history was 
considered, further examination/clarification is necessary.

A current VA audiological examination is needed to decide 
whether the veteran has hearing loss that was incurred in or 
aggravated by his active military service.  An April 2005 VA 
audiological examination report showed that the veteran did 
not have hearing loss that would be considered a disability 
under 38 C.F.R. § 3.385.  The examiner noted that the veteran 
was exposed to jet engine noise on the flight line during his 
military service, and determined that his tinnitus was at 
least as likely as not a result of this noise exposure.  At 
the September 2007 Travel Board hearing, the veteran 
testified that his hearing loss had increased.  With the 
lapse of more than two years since the veteran's last VA 
audiological examination and the veteran's report of symptoms 
of increased hearing loss, the Board cannot determine whether 
or not the veteran has a hearing disability or accurately 
decide the veteran's claim for service connection for hearing 
loss without a new VA audiological examination.  See Colvin 
and McLendon, both supra.

At the September 2007 Travel Board hearing, the veteran 
testified that his concern about his eyesight was that he was 
told by a doctor at William Beaumont Army Medical Center that 
he had cataracts, and then another doctor said he did not 
have cataracts.  The medical evidence includes the report 
from a January 2000 ophthalmology examination, noted as a 
diabetic eye exam, performed while the veteran was still in 
active military service.  The report includes an impression 
of "very early cat."

In May 2005, the veteran had an eye examination performed by 
a doctor at a VA medical center.  The doctor noted that the 
veteran's vision with his glasses measured 20/20 and that he 
had mild myopia and presbyopia.  The doctor explicitly stated 
that the veteran did not have cataracts, but that he had 
small posterior lenticular opacities which were not visually 
significant.

While the 2000 eye examination included an impression of very 
early cataracts, the more recent 2005 eye examination 
definitively concluded that the veteran did not have 
cataracts, but had small lens posterior polar opacities in 
each eye.  By definition, a cataract is a partial or complete 
opacity on or in the lens of the eye or the capsule of the 
lens.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 308 (31st ed. 
2007).  A medical opinion is required to reconcile the two 
opposing medical determinations, and to provide a conclusory 
opinion as to whether the veteran has cataracts as a result 
of his service-connected diabetes mellitus, Type II.  See 
Colvin and McLendon, both supra.

With respect to the bipolar disorder initial rating claim, a 
July 2004 Heartland Health hospitalization discharge summary 
indicates that at hospital discharge, the veteran was 
diagnosed with bipolar disorder, manic type, with psychotic 
features, and assigned a Global Assessment of Functioning 
Scale score of 45.  He was noted to be still delusional and 
not in touch with reality.  He was also noted to have an 
appointment to see a doctor at the VA hospital in Kansas City 
on August 4, 2004, at 12:30 PM.  He was also supposed to 
start counseling every Monday at 3 PM.  The evidence of 
record does not contain a VA treatment note from August 4th, 
nor is there a notation that the appointment was cancelled or 
not kept.  No information regarding counseling every Monday 
is of record.  The first VA treatment note is dated October 
26, 2004.  The Board is of the opinion that further efforts 
should be undertaken to obtain any treatment information for 
the August through late October 2004 time period, during 
which the bipolar disorder was evaluated as 10 percent 
disabling, in order to aid in the determination of the 
severity of the veteran's bipolar disorder during this time 
period.

In an August 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that the June 2006 VA 
psychiatric examiner incorrectly recorded his statements.  
The Board is of the opinion that a new examination is in 
order, so that the veteran's complaints may be noted and 
considered.

A February 2007 VA dental consult refers to vocational 
rehabilitation.  It is not clear if the veteran has sought VA 
vocational rehabilitation services.  If so, his vocational 
rehabilitation folder should be obtained and associated with 
the claims folder, so that it is available for Board review.

A January 2007 VA treatment note indicates that the veteran 
received a Social Security disability evaluation dated 
November 2, 2006.  This reported decision and the medical 
records relied upon should be obtained and added to the 
record available for Board review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the veteran a 
VCAA notice letter addressing all required 
elements for each of his service 
connection claims, including that a 
disability rating and an effective date 
for an award of benefits will be assigned 
if service connection is awarded.  The 
AMC/RO should also insure that the VCAA 
notification for the claims remanded 
herein satisfies all requirements set out 
by the Court.

2.  Copies of VA treatment records, 
covering the periods from July 20, 2004 to 
August 25, 2004, and from August 2007 to 
the present should be obtained.

3.  The AMC/RO should determine whether a 
VA vocational rehabilitation folder for 
the veteran exists.  If so, the folder, or 
copies of records contained therein, 
should be obtained and associated with the 
records available for Board review.

4.  The AMC/RO should contact the Social 
Security Administration and obtain a copy 
of any disability determination, 
reportedly made November 2, 2006, as well 
as copies of all medical records 
considered in any determination.

5.  The AMC/RO should request that the 
March 2005 VA examiner supplement her 
report and June 2005 addendum concerning 
the veteran's knees.  She should be asked 
to review the veteran's history of knee 
complaints and findings, as contained in 
his service medical records, and provide 
an opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
his current diagnoses of the knees are of 
service onset or otherwise related to 
inservice findings.  If the March 2005 
examiner is not available, the veteran 
should be provided a new examination and 
an opinion should be obtained as to the 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
current disabilities of the knees are 
related to service.  

For any requested opinion and examination, 
it would be helpful if the examiner would 
use the following language in the opinion 
or examination report, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

The claims folder should be made available 
to the examiner for review of pertinent 
documents therein.  The report should 
reflect that such a review was conducted.

6.  The AMC/RO should schedule the veteran 
for a VA examination by an appropriate 
medical professional in order to determine 
the presence and, if present, the etiology 
of any cataract of the eye(s).  Following 
review of the claims file and complete 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran has a cataract or cataracts.  
The examiner should specifically address 
the findings and diagnoses concerning the 
presence and absence of cataracts as 
stated in the reports from the January 
2000 and May 2005 eye examinations.  The 
examiner should reconcile these opinions, 
to the extent possible.  If a cataract or 
cataracts are found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such cataract is related to military 
service or the service-connected diabetes 
mellitus, Type II. 

For any requested opinion and examination, 
it would be helpful if the examiner would 
use the following language in the opinion 
or examination report, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

The claims folder should be made available 
to the examiner for review of pertinent 
documents therein.  The report should 
reflect that such a review was conducted.

7.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the presence and, if present, 
the severity of bilateral hearing loss.  
If hearing loss is shown, the examiner 
should state an opinion as to whether it 
is at least likely as not (50 percent or 
greater likelihood) that the hearing loss 
is a result of the veteran's military 
service.

For any requested opinion and examination, 
it would be helpful if the examiner would 
use the following language in the opinion 
or examination report, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

The claims folder should be made available 
to the examiner for review of pertinent 
documents therein.  The report should 
reflect that such a review was conducted.

8.  The veteran should be scheduled for an 
appropriate VA examination in order to 
determine the severity of the veteran's 
service-connected bipolar disorder.  All 
appropriate tests or studies should be 
conducted.  

The claims folder should be made available 
to the examiner for review of pertinent 
documents therein.  The report should 
reflect that such a review was conducted.

9.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review any requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the directives 
of this remand.  If any is not, the AMC/RO 
should implement corrective procedures.  
Any compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.).

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claims of entitlement to 
service connection for a bilateral knee 
condition, bilateral hearing loss, and 
cataracts, to include as secondary to 
service connected diabetes mellitus, Type 
II, and the claim of entitlement to a 
rating in excess of 10 percent prior to 
August 1, 2004, for bipolar disorder.  If 
any claim remains denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if in order.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


